Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 29, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  131917 & (44)(45)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 131917
                                                                     COA: 256195
                                                                     Genesee CC: 04-013883-FH
  DARRIS LARONN MORROW,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for immediate consideration and for remand to the trial court are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 29, 2006                   _________________________________________
         t1120                                                                  Clerk